In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-22-00262-CV
      ___________________________

    GILLES ROGER POARD, Appellant

                       V.

          LARRY WEBB, Appellee




 On Appeal from County Court at Law No. 1
          Tarrant County, Texas
      Trial Court No. 2020-000166-1


Before Wallach, J.; Sudderth, C.J.; and Walker, J.
             Per Curiam Opinion
                           MEMORANDUM OPINION

        Appellant Gilles Roger Poard 1 attempts to appeal from the trial court’s

February 21, 2022 order sustaining Appellee Larry Webb’s special appearance and

dismissing Appellant’s suit (the order). Appellant filed his notice of appeal on July 7,

2022.

        Generally, a notice of appeal must be filed within thirty days after the

judgment’s signing, although certain post-judgment motions can extend that deadline

to ninety days. See Tex. R. App. P. 26.1(a). Concerned that we did not have

jurisdiction, we notified Appellant that unless he or another party filed a response

showing grounds for continuing the appeal, the appeal could be dismissed. See Cont’l

Alloys & Servs. (Del.) LLC v. YangZhou Chengde Steel Pipe Co., 597 S.W.3d 884, 889 (Tex.

App.—Houston [14th Dist.] 2020, pet. denied) (noting appellate court does not have

jurisdiction absent timely-filed notice of appeal); see also Tex. R. App. 25.1(b), 42.3(a),

44.3.

        Appellant filed a response asserting that he had timely filed a motion for

reconsideration, and, after that motion’s denial, a motion for new trial, which was

denied on June 30, 2022. See Tex. R. Civ. P. 329b (stating that filing of motion for

new trial or motion to modify extends trial court’s plenary power); Tex. R. App. P.


       The body of the notice of appeal spells Appellant’s name as Gilles Roger
        1

Poard, and that is the spelling we use. Motions and orders in the trial court spelled
Appellant’s name as Gilles Roger Poard, Giles-R-Poard, and Giles Roger Poard.


                                            2
26.1 (including filing of motion for new trial or motion to modify in post-judgment

actions that extend appellate timetable); Sprowl v. Stiles, No. 05-18-01058-CV,

2019 WL 3543581, at *3 (Tex. App.—Dallas Aug. 5, 2019, no pet.) (mem. op.)

(stating that motion for reconsideration seeking substantive change in judgment is

treated as motion for new trial or motion to modify for purposes of extending

appellate timeline). He contends that his notice of appeal “was timely filed from the

[trial court’s] last Order of June 30, 2022.” See Tex. R. App. P. 26.1(a).

       Rule 26.1 provides that “the notice of appeal must be filed within 90 days after

the judgment is signed if any party timely files” a motion for new trial or motion to

modify. Id. (emphasis added). Additionally, an appellate court may grant a fifteen-day

extension of time to file the notice of appeal. See Tex. R. App. P. 26.3. Thus, in a

typical civil case, a party who wishes to appeal could take as long as 105 days from the

date of the judgment’s signing to file a notice of appeal. 2 In re A.A.S., 367 S.W.3d 905,

909 (Tex. App.—Houston [14th Dist.] 2012, no pet.).




       2
        Appellant’s notice of appeal stated that the appeal is accelerated. See Tex. Civ.
Prac. & Rem. Code Ann. § 51.014(a)(7) (authorizing appeal from interlocutory order
granting special appearance); see also Tex. R. App. P. 28.1 (providing that interlocutory
appeals are accelerated). The order dismissed the case and appears to be final. See
Cont’l Alloys, 597 S.W.3d at 889. However, if the appeal had been from an
interlocutory order, Appellant’s post-judgment motions could not have extended the
appellate timeline, and his notice of appeal would have still been untimely. See Tex. R.
App. 26.1(b).


                                             3
       Appellant’s notice of appeal was due no later than May 23, 2022. See Tex. R.

App. P. 4.1(a)3; 26.1(a); Tunad Enters., Inc. v. Palma, No. 05-17-00208-CV,

2018 WL 3134891, at *4 (Tex. App.—Dallas June 27, 2018, no pet.) (mem. op.)

(stating that the appellant’s post-judgment actions extended the time for filing a notice

of appeal until ninety days after the judgment was rendered). Appellant did not move

to extend that deadline. See Tex. R. App. 26.3. Even if he had, however, he could not

have extended the notice-of-appeal deadline beyond June 7, 2022. See id. His July 7,

2022 notice was therefore untimely. We dismiss the appeal for want of jurisdiction. See

Tex. R. App. P. 42.3(a), 43.2(f).

                                                      Per Curiam

Delivered: August 18, 2022




       The ninetieth day fell on a weekend, moving Appellant’s notice-of-appeal
       3

deadline to the following Monday.


                                           4